Citation Nr: 1718253	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-25 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for tendonitis of the right thumb. 

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.  

4.  Entitlement to an increased rating for tinnitus. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Veteran represented by:	Texas Veterans' Commission 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1966 through September 1969.  

This appeal comes to the Board of Veterans' Appeals ("Board") from several rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).  

In July 2008, the AOJ issued a rating decision which denied the Veteran's claim for entitlement to service connection for sleep apnea, but granted the Veteran entitlement to service connection for bilateral hearing loss and tinnitus.  In a subsequent October 2008 rating decision, the AOJ clarified that a non-compensable evaluation had been awarded for the Veteran's bilateral hearing loss disability, effective December 28, 2007.  The Veteran was awarded a 10 percent disability evaluation, effective December 28, 2007, for tinnitus.  

The Veteran timely appealed the denial of service connection for sleep apnea in a November 2008 letter.  This notice of disagreement further requested the AOJ award the Veteran an increased rating for tinnitus as well as an initial compensable evaluation for his bilateral hearing loss.  Further, the Veteran requested that he be awarded service connection for a right thumb disability.

Thereafter, the AOJ issued a February 2009 rating decision which denied the Veteran's claim for entitlement to service connection for a right thumb disability.  The Veteran submitted a timely notice of disagreement for this denial in February 2009.  A statement of the case was issued in May 2009, which continued the Veteran's denial of service connection for sleep apnea and right thumb tendonitis.  The May 2009 statement of the case further denied the Veteran's claims for increased ratings of his bilateral hearing loss and tinnitus disabilities.  

During the pendency of the above described claims, the Veteran filed an application for an award of a total disability rating based upon individual unemployability due to service-connected disabilities ("TDIU").  The Veteran filed this application in May 2012.  Thereafter, the AOJ issued a rating decision in May 2013, which listed the Veteran's application for a TDIU as "evidence" considered, but failed to provide any findings or conclusions on the Veteran's claim for entitlement to a TDIU.  

Subsequently, in an October 2015 supplemental statement of the case, the AOJ purported to continue the Veteran's previous denial of entitlement to a TDIU from the May 2013 rating decision.  However, as noted above, this May 2013 rating decision did not evaluate or discuss the merits of the Veteran's claim for entitlement to a TDIU.  In a November 2015 letter, the Veteran requested to appeal his claims, including entitlement to TDIU, to the Board.  

The Veteran testified at a September 2016 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In reviewing the file, the Board observes that there are additional VA treatment records which were not addressed by the October 2015 supplemental statement of the case.  However, the Board finds that these records are not material to the issues adjudicated herein.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).  
The issues of entitlement to service connection for sleep apnea and right thumb tendonitis, and entitlement to a TDIU, to include entitlement on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the (AOJ).  The VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  During the period on appeal, the Veteran has experienced, at worse, Level III hearing loss in both his right and left ears.

2.  In September 2016, prior to the promulgation of a decision, the Veteran indicated he desired to withdraw his appeal for an increased disability rating for his service-connected tinnitus. 


CONCLUSIONS OF LAW

1.  At no time during the period on appeal have the criteria for an initial compensable rating for a bilateral hearing loss disability been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for withdraw of the appeal for an increased disability rating of tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);  38 C.F.R. § 20.204 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in January 2008 and November 2012, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs") and relevant VA treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was afforded VA examinations to assess the severity of his bilateral hearing loss disabilities in May 2008, October 2010, and October 2015.  
The Board finds these examinations are adequate for ratings purposes, because the examiners provided audiometry testing that was sufficient for the proper application of the rating criteria for bilateral hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 354, 349 (1992).  Furthermore, the Board observes that the Veteran did not testify that his hearing has declined since his October 2015 VA examination, and has not made any statements to the Board indicating a worsening of his impairment.  

Moreover, the Board finds these VA examinations are adequate as the examiners considered the Veteran's lay descriptions of symptoms in reaching their conclusion.  The Court has held, that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  A review of the VA examinations of record indicates that all three examiners found the Veteran did not experience any functional or occupational effects caused by his bilateral hearing loss disability.  Therefore, the Board finds these VA examinations comply with the requirements of Martinak.  Moreover, in in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. at 456.  There have been no allegations of any prejudice caused by a deficiency in the discussion of functional loss.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran, nor his representative, has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
 
Entitlement to an Initial Compensable Rating for a Bilateral Hearing Loss Disability: 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is December 28, 2007.  
Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

In addition to dictating objective results, a VA audiologist must fully elicit and describe the functional effects caused by a veteran's hearing disability.  See Martinak, 21 Vet. App. at 455.  

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant law to the Veteran's current claim, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss disability.  Following a thorough review of the evidentiary record, the Board finds no examination, or other probative evidence, warrants the assignment of an initial compensable evaluation.

The Veteran's medical records contain a private audiological examination, conducted in January 2008.  See King Hearing Center Records.  During this examination, the Veteran reported his symptoms included difficulty hearing in noisy settings and difficulty hearing the television, unless turned to a very high volume.  Audiometric testing was conducted at the exam, and the results are 

summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
20
20
30
20
LEFT
1
15
10
20
12

Following this testing, the Veteran was diagnosed with "mild" hearing loss.  However, the Board observes that no speech recognition testing was performed during this examination, and thus it is not suitable for ratings purposes.  

The Veteran was afforded a VA examination and audiological testing in May 2008.  The VA examiner reported that the Veteran was employed at the time of this examination, but that the Veteran did not experience any problems, effects, or other limitations as a result of his bilateral hearing loss.  The VA examiner further noted that the Veteran did not report or allege any limitations in carrying out his usual daily activities.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
34
30
30
34
LEFT
35
35
30
30
35

The average pure tone threshold in the Veteran's right ear was approximately 34 decibels.  The Board observes that the VA examiner concluded the Veteran's left ear average pure tone threshold was 35 decibels, which appears to be a mistake.  Averaging the above pure tone threshold decibel levels suggests the average for the Veteran's left ear is in fact 33 decibels.  However, after resolving all doubt in the Veteran's favor, the Board will use the decibels as reported by the May 2008 VA examiner.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained an 88 percent score in both his right and left ears.  These audiometric findings equate to Level II hearing loss in the right ear, and Level II hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

A second VA audiological examination was provided to the Veteran in October 2010.  During this examination, the Veteran reported his symptoms included dizziness, ear pain, and frequent headaches.  The VA examiner observed that the Veteran retired in 2010, but that his hearing loss did not cause any occupational effects or limitations.  Similarly, the VA examiner noted the Veteran did not experience any limitations in his usual daily activities as a result of his bilateral hearing loss.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
35
30
50
38
LEFT
20
25
20
35
38

The average pure tone threshold in the Veteran's right ear was approximately 38 decibels.  The Board observes that the VA examiner concluded the Veteran's left ear average pure tone threshold was 37.5 decibels, which appears to be a mistake.  Averaging the above pure tone threshold decibel levels suggests the average for the Veteran's left ear is in fact 25 decibels.  However, after resolving all doubt in the Veteran's favor, the Board will use the decibels as reported by the October 2010 VA examiner.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained an 80 percent score in both his right and left ears.  These audiometric findings equate to Level III hearing loss in the right ear, and Level III hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

A third VA examination was provided to the Veteran in October 2015.  The examiner reported the Veteran did not experience any effects from his hearing loss in carrying out his normal, ordinary daily activities.  Additionally, the VA examiner noted there were no effects or limitations imposed by the Veteran's bilateral hearing loss in an occupational setting.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
25
30
24
LEFT
15
20
20
35
23

The average pure tone threshold in the Veteran's right ear was approximately 24 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 23 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 96 percent score in the right ear, and a 94 percent score in the left ear.  These audiometric findings equate to Level I hearing loss in both the right and left ears, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

In addition to the above summarized VA audiological examinations, the Board notes the probative evidence of record does not establish that the Veteran experiences a hearing loss disability which would warrant the assignment of an initial compensable evaluation.  See 38 C.F.R. § 4.85, Table VI.  A review of the Veteran's treatment records with the Lubbock VAMC indicate the Veteran sought sporadic treatment for symptoms of ear cerumen removal and outer ear canal pain.  During the Veteran's September 2016 hearing, he testified he has not been prescribed and does not wear hearing aids.  See Hearing Transcript.  As such, the Board finds no evidence which warrants the assignment of a compensable disability rating during this period.  

In reaching this conclusion, the Board has considered the provisions and applicability of 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  However, thus far the audiological testing has not reported that the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Consequently, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss. 38 C.F.R. § 4.3. 

Entitlement to an Extraschedular Evaluation for Bilateral Hearing Loss:

The Board has additionally considered whether the Veteran is entitled to an extraschedular evaluation for his bilateral hearing loss disability.  The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the bilateral hearing loss issue on appeal, there is no evidence of an exceptional or unusual circumstance which would warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing in noisy environments.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the amendments of 38 C.F.R. § 4.85, proposed in April 1994, which sought to recognize and address exceptional patterns of hearing impairment which were not fully contemplated by the existing criteria.  See 59 Fed. Reg. 17,295 (Apr. 12, 1994).  The first proposed amendment contemplated a pattern of hearing loss where "speech discrimination tests in a controlled setting are often near normal, [but] they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids." Id. at 17,296.  The second proposed amendment contemplated a pattern of hearing loss constituting "an extreme handicap in the presence of any environmental noise, [which] often cannot be overcome by the use of hearing aids." Id.  The VA explained that "[t]he intended effect of these two new provisions is to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting." Id.  The VA adopted the proposed amendments on May 11, 1999, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).

More recently, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environment.  See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 5 (March 6, 2017).  In reaching this conclusion, the Court relied upon the plain language of 38 C.F.R. §§ 4.85, 4.86, as well as the above recited regulatory history.  Therefore, per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Accordingly, the Board finds that the Veteran's reported symptoms of difficulty hearing and understanding speech in the presence of background or environmental noise, is a symptoms contemplated in the current schedular rating criteria.

In conclusion, the Board finds the Veteran's hearing loss symptomatology is fully addressed by the rating criteria, including his inability to comprehend verbal conversations.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board is aware that under the Federal Circuit Court's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in the present case, the Veteran is seeking entitlement to a TDIU, to include on an extraschedular basis.  As such, discussion of an award for an extraschedular rating based upon the combined effects of the Veteran's multiple service-connected disabilities, is discussed in the REMAND portion of this decision.  

Entitlement to an Increased Rating for Tinnitus:

As discussed in the introduction of the decision, the Veteran has requested to withdrawal his claim for an increased rating of his service-connected tinnitus disability.  See September 2016 Hearing Transcript.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal of an issue must be done in writing.  See 38 C.F.R. § 20.204(b).

In September 2016, during his video hearing before the undersigned Veterans Law Judge, the Veteran withdrew his claim for an increased disability rating for his service-connected tinnitus.  See Hearing Transcript.  As such, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue. Accordingly, the issue of entitlement to an increased rating for tinnitus is dismissed. 


ORDER

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability is denied.  

The claim for entitlement to an increased rating for tinnitus is dismissed. 


REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary for the Veteran's claims for entitlement to service connection for sleep apnea and right thumb tendonitis, and entitlement to a TDIU, to include on an extraschedular basis.  Specifically, following a review of the evidentiary record, the Board finds that additional development is warranted with respect to these claims.  

First, the Board finds that an addendum medical opinion is required for evaluation of the Veteran's claims for service connection of sleep apnea and right thumb tendonitis.  The Veteran was afforded a General Medical VA Examination in April 2013, which addressed his complaints of sleep apnea and right thumb tendonitis.  However, the Board finds that this medical examination and resulting opinion are inadequate for purposes of evaluating the merits of the Veteran's claim for service connection.  

As to the Veteran's right thumb tendonitis, the VA examiner concluded that he found the Veteran's story of an in-service injury to the right thumb to be "credible."  The VA examiner further observed that the physical examination of the Veteran's right thumb was "somewhat remarkable."  However, the VA examiner did not provide an opinion as to whether the Veteran's current right thumb arthritis and/or right thumb tendonitis were etiologically related to the Veteran's reported in-service injury to the right thumb.  

The April 2013 VA examiner's opinion regarding the Veteran's sleep apnea was more conclusive: stating that he "would not consider this condition to qualify as service connected."  In support of this conclusion, the VA examiner commented that there was an overall lack of supporting medical evidence, both in the STRs and the post-service medical records which established a causal relationship.  However, the VA examiner then went on to state that he could not find a conclusive diagnosis for sleep apnea, based upon his review of the medical file.  Based upon this comment, and the cited lack of evidence, the Board is unclear as to whether the Veteran's entire claims file was made available for review during this April 2013 VA examination. 

When the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Therefore, the Board finds that the AOJ must return the Veteran's file to the April 2013 examiner for an addendum opinion which properly addresses the issue of service connection.  

Second, the Board finds that a remand is required to ensure that the VA has adequately assisted the Veteran in the development of his claim.  During the September 2016 hearing, the Veteran testified that he receives regular treatment from his private physician, Dr. D.H., approximately every two to three months.  The Veteran additionally testified that Dr. D.H. manages his treatment for sleep apnea and right thumb tendonitis.  Additionally, the Veteran testified his most recent physical examination with Dr. D.H. occurred in July 2016, and that the Veteran would have a follow-up examination in October 2016.  The evidentiary record does not contain any updated treatment records from Dr. D.H.  Therefore, a remand is required to obtain these records. 

Third, the Board finds that a remand is required to ensure there is a complete record upon which to decide the Veteran's claim for entitlement to a TDIU, to include on an extraschedular basis.  In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; See also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, supra.

In the instant appeal, the Veteran testified that he retired in 2010 because he was experiencing issues with "management and employment."  See September 2016 Hearing Transcript.  The Veteran further testified the symptoms of his service-connected post-traumatic stress disorder ("PTSD") caused him to have difficulty fulfilling the duties of his employment, which he testified were routinely changed.  The Veteran's medical records reflect similar statements, as he stated he would retire in 2010 when he became eligible for his pension.  See August 24, 2010 Mental Health Note, Lubbock VAMC. 

The record currently contains a November 2014 VA examination, which concludes that the Veteran's PTSD would impair his ability to function in the workplace.  However, to date, the record does not contain an opinion which adequately addresses the Veteran's functional limitations, as a result of his PTSD and other service-connected disabilities, on his ability to secure and follow substantially gainful employment.  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  See 38 C.F.R. § 4.10; See also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for outstanding or updated private treatment records, especially from the Veteran's private physician Dr. D.H.

In addition to any outstanding private treatment records, the AOJ should obtain any and all updated treatment records from the relevant VA medical centers, including Lubbock VAMC, Amarillo VAMC, and any other VA facility where the Veteran has sought treatment.  The AOJ should contact the Veteran for any necessary clarification.  

2.  After any additional records are associated with the claims file, the AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of his sleep apnea disability and right thumb tendonitis.

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner is requested to provide an opinion as to the following questions:

(1) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea disability is related to his military service? 

(2)  Is it at least as likely as not that the Veteran's sleep apnea disability is in any way related to (i.e. caused by or aggravated by) a service connected disability?

The examiner is advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The examiner is asked to provide a complete rational for each opinion requested.  In providing such opinions, the examiner is requested to consider and discuss the following:

(a) the Veteran's in-service treatment for tonsil drainage, which occurred in August 1969; and

(b)  the Veteran's statements concerning the lack of sleep during his military service, specifically his September 2016 testimony of not sleeping more than 2-6 hours per night.
 
If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of his right thumb tendonitis.

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner is requested to provide an opinion as to the following questions:

(1) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right thumb tendonitis disability is related to his military service?

(2) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right thumb tendonitis disability is in any way related to (i.e. caused by or aggravated by) a service connected disability?

The examiner is advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The examiner is asked to provide a complete rational for each opinion requested.  In providing such opinions, the examiner is requested to consider and discuss the following:

(a) the Veteran's in-service reports of a cut to his right thumb and subsequent drainage of puss from the wound site; 

(b)  the Veteran's statements concerning repeated injections, into his hip, to treat a right thumb infection during his military service; and  

(c)  the summary of the Veteran's right thumb disability from the April 2013 VA medical examination.
 
If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  After completing the above development, the AOJ should obtain an examination to ascertain the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  

In obtaining this opinion, the surveyor should be provided with complete access to the Veteran's claims file, including the April 2013 and November 2014 VA examinations.  The examiner should review the claims files in their entirety prior to offering any opinion or conclusion.

In this report, the surveyor is asked to provide a statement of their qualifications on this matter.  The surveyor is also asked to provide a statement of the functional limitations upon which they founded their opinion, utilizing the relevant medical evidence contained in the claims files. 

The surveyor is then asked to discuss the impact of the relevant functional limitations upon the Veteran's ability to secure and follow substantially gainful employment.  In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.

The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  The report should indicate how the Veteran's service-connected disabilities alone affect his employability. The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  The examiner is then asked to support their opinion with a complete and thorough rationale.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
6.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the Veteran's claims for entitlement to service connection and for a TDIU, to include an award on an extraschedular basis. If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


